Opinion by
Judge Lindsay:
Appellants did not except to the order of submission in this case. They did not ask a continuance, nor suggest to the court that they desired further time for preparation. In the absence of any such facts we cannot assume that they were prejudiced by the action of the court below.
The mandate of this court directed an adjustment of the accounts between the parties upon substantially the theory insisted upon by the appellants in their' pleadings, and with a view to which they had prepared the casé.

Fisk, for appellant.


Stevenson & Myers, for appellee.

The evidence fully sustains the action of the court in rendering the judgment complained of.
We perceive no available ground for a reversal.
Wherefore the judgment is affirmed.